senate od a TE

a’ peo!
%. guwr Vig

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

y
q

 

pare ad soo rt oe %

t

}

3

"|

. PO
Simon Marquez Maldonado, ef al., i a FEB 2! 4 2020 |

 

a ae
mh oa ded mt
?

ya
ii

Plaintiffs, :
” 19 -CV- v-3300 (AIN)

—Vy—

ORDER
Workhorse Restaurant Inc., ef al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:
On January 31, 2020, the Court granted the parties a two-week extension to file their
settlement agreement and joint letter. Dkt. No. 37. As of the date of this Order, the Court is not

in receipt of the parties’ submission. Accordingly, they shall submit these materials by March

13, 2020.

SO ORDERED.

Dated: February \ , 2020
New York, New York

    

ANSON PNATHAN
United States District Judge

 

 
